UNITED STARES ASTRO COSTE STARN. DIBDRIONOR MEVFVORR 7/2 WitotnePapA ILL StshegpoOIATES PLLC

 

JULIA GIMMI

Plaintiff(s)
; Index # 2:21-CV-03349-JMA-ARL
- against -

Purchased June 14, 2021
SOUTH ISLAND FAMILY MEDICAL, LLC, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

BRUCE KUSTKA BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on July 14, 2021 at 11:42 AM at

3 CALIFORNIA PLACE SOUTH
ISLAND PARK, NY 11558

deponent served the within SUMMONS INA CIVIL ACTION AND COMPLAINT WITH CIVIL COVER SHEET, EXHIBIT on SOUTH
ISLAND FAMILY MEDICAL, LLC therein named.

BY LEAVING A TRUE COPY WITH JIM WOLFANGER, OFFICE MANAGER, BEING AUTHORIZED TO ACCEPT
LEGAL PAPERS STATED.

Deponent further states that he describes the person actually served as follows:

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE WHITE BLONDE 50 6' 195

 

 

 

 

 

 

 

 

Sworn to me on: July 20, 2021

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York BRUCE KUSTKA
No. 01KN6178241 No. 01MU6238632 No. 01BR4949206

Qualified In New York County Qualified in Queens County Qualified in Bronx County

Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 767237

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
UNITED STARES ASTRO? COMRT/AASTARN DISURLOTOR MEVFVYORA 7/2 1AtarnéyaRHRiPs &AGSOCIATES PLLC

 

JULIA GIMMI

Plaintiff(s)
Index # 2:21-CV-03349-JMA-ARL
- against -

Purchased June 14, 2021
SOUTH ISLAND FAMILY MEDICAL, LLC, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

BRUCE KUSTKA BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on July 14, 2021 at 11:42 AM at

C/O SOUTH ISLAND FAMILY MEDICAL, LLC
3 CALIFORNIA PLACE SOUTH

ISLAND PARK, NY 11558

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT WITH CIVIL COVER SHEET, EXHIBIT on CAROLYN
CASTIGLIA, INDIVIDUALLY therein named,

SUITABLE by delivering thereat a true copy of each to JIM WOLFANGER a person of suitable age and discretion. Said premises
AGE is Defendant's actual place of business within the state. He identified himself as the CO-WORKER of the Defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE WHITE BLONDE 50 6' 195
MAILING Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's actual

place of business at

C/O SOUTH ISLAND FAMILY MEDICAL, LLC
3 CALIFORNIA PLACE SOUTH
ISLAND PARK, NY 11558

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on July 20, 2021 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or otherwise, that the
communication is from an attorney or concerns an action against the person to be served.

MILITARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and_gbservation as
aforesaid deponent avers that the Defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors“Civil Relief Act.

  

Sworn to me on: July 20, 2021

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York \ bruce KUSTKA
No. 01KN6178241 No. 01MU6238632 No. 01BR4949206

Qualified In New York County Qualified in Queens County Qualified in Bronx County

Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 767237

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
UNITED STAPES ASTRIOF COURT EASTERN DIBURIOTOR MEVFVYORA 7/2 1AhanHaRHBlPs &AagsacrwTEs PLLC

 

JULIA GIMMI
Piaintiff(s)
Index # 2:21-CV-03349-JMA-ARL
- against -
Purchased June 14, 2021
SOUTH ISLAND FAMILY MEDICAL, LLC, ETAL

Defendant(s)
AFFIDAVIT OF SERVICE

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

BRUCE KUSTKA BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on July 14, 2021 at 11:42 AM at

C/O SOUTH ISLAND FAMILY MEDICAL, LLC
3 CALIFORNIA PLACE SOUTH

ISLAND PARK, NY 11558

deponent served the within SUMMONS IN A CIVIL ACTION AND COMPLAINT WITH CIVIL COVER SHEET, EXHIBIT on JOHN
DOUGLAS BEDELL, INDIVIDUALLY therein named,

SUITABLE by delivering thereat a true copy of each to JIM WOLFANGER a person of suitable age and discretion. Said premises
AGE is Defendant's actual place of business within the state. He identified himself as the CO-WORKER of the Defendant.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

Sex Skin Color Hair Color Age (Approx.) Height (Approx.) Weight (Approx)
MALE WHITE BLONDE 50 6 195
MAILING Deponent enclosed a copy of same in a postpaid wrapper properly addressed to the Defendant at the Defendant's actual

place of business at

C/O SOUTH ISLAND FAMILY MEDICAL, LLC
3 CALIFORNIA PLACE SOUTH
ISLAND PARK, NY 11558

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on July 20, 2021 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside thereof, by return address or otherwise, that the
communication is from an attorney or concerns an action against the person to be served.

MILITARY Person spoken to was asked whether the Defendant was in the military service of the State of New York or the United

SERVICE States and received a negative reply. Upon information and belief based upon the conversation and ervation as
aforesaid deponent avers that the Defendant is not in the military service of the State of New York er the Ynited States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Act.

   

Sworn tome on: July 20, 2021

 

JOSEPH KNIGHT RALPH J MULLEN VINETTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York \ BRUCE KUSTKA
No. 01KN6178241 No. 01MU6238632 No. 01BR4949206

Qualified In New York County Qualified in Queens County Qualified in Bronx County

Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 767237

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
UNITED STAEES ASTRIOF CERF AASFARN. DISURICTIOR MEVIFVEREA 7/2 Widely ageleLihSi8SAxggo0IATBS PLLC

 

JULIA GIMMI
Plaintiff(s)
Index # 2:21-CV-03349-JMA-ARL
- against -
Purchased June 14, 2024
SOUTH ISLAND FAMILY MEDICAL, LLC, ETAL

Defendant(s) ail Date July 20, 2021

AFFIDAVIT OF MAILING

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

BRUCE KUSTKA BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO THIS ACTION, OVER THE AGE OF
EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on July 20, 2021 at a regular depository maintained by the United States Post Office deponent mailed a copy of the
SUMMONS IN A CIVIL ACTION AND COMPLAINT WITH CIVIL COVER SHEET, EXHIBIT to SOUTH ISLAND FAMILY
MEDICAL, LLC at

ATTN: ALL MEMBERS
3 CALIFORNIA PLACE SOUTH
ISLAND PARK, NY 11558

Copy was mailed REGULAR FIRST CLASS MAIL, and was marked personal & confidential and not indicating on the outside
thereof, by return address or otherwise that said notice is from an attorney or concerns an action against the person to be
served.

Sworn to me on: July 20, 2021

 

JOSEPH KNIGHT RALPH J MULLEN VINEPTA BREWER

Notary Public, State of New York Notary Public, State of New York Notary Public, State of New York \_ BRUCE KUSTKA
No. 0O1KN6178241 No. 01MU6238632 No. 01BR4949206

Qualified In New York County Qualified in Queens County Qualified in Bronx County

Commission Expires November 26, 2023 Commission Expires April 11,2023 Commission Expires April 3, 2023 Invoice #: 767237

UNITED PROCESS SERVICE, INC., 225 BROADWAY, SUITE 440, NEW YORK, NY 10007 - (212) 619-0728 NYCDCA#1102045
